NUVOLA, INC. Certificate Shares INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA TOTAL AUTHORIZED ISSUE 100,000,$0.001 EACH COMMON STOCK THIS IS TO CERTIFY THAT IS THE OWNER OF FULLY PAID AND NON-ASSESSABLE SHARES OF THE ABOVE CORPORATION TRANSFERABLE ONLY ON THE BOOKS OF THE CORPORATION BY THE HOLDER HEREOF IN PERSON OR BY DULY AUTHORIZED ATTORNEY UPON SURRENDER OF THIS CERTIFICATE PROPERLY ENDORSED WITNESS, THE SEAL OF THE CORPORATION AND THE SIGNATURES OF ITS DULY AUTHORIZED OFFICERS. DATED SECRETARY PRESIDENT
